DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed 12/21/2020.
Claims 3-5, 9-10, 16-19, 23-25, 27-29 and 33-34 are cancelled.  Claims 1-2, 6-8, 11-15, 20-22, 26 and 30-32 are pending and have been examined.

Claim Rejections - 35 USC § 112
Previous claim rejections under 35 USC 112 are withdrawn in view of Applicant’s amendments.  The following is new:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-8, 11-15, 20-22 26 and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 4 lines from the end, recites “;or”.  It is unclear as recited which elements and or if all but one of the elements delineated by the semicolons are optional.  For purposes of examination and based Applicant’s quotation in the arguments at p. 14, Examiner assumes the “or” applies between the last two wherein clauses.
Similarly, claim 26, 8 lines from the end, recites “; or”.  It is unclear as recited which elements and or if all but one of the elements delineated by the semicolons are optional.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-8, 14-15, 20-22, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hand et al. (US 2015/0258694 A1) in view of WJTA-IMCA Expo Live Demos—Peinemann Equipment (https://www.youtube.com/watch?v=ORl-jX6Zh7o, dated Oct. 9, 2012) (relevant time 6:30 to 9:10) (screen capture attached) 
Re claim 1, Hand discloses a system (abstract) for cleaning a heat exchanger (¶ [0047] “tool for cleaning”) including a bundle of feed-through tubes extending between two end plates by injecting liquid under high pressure through the tubes using a high-pressure lance (conventionally known in the art, Admitted Prior Art at Applicant’s Specification ¶ [0003]; see also Gyzm or Mathis cited in combinations below), wherein the system comprises: 
a cleaning device (¶ [0047] tool for cleaning the interior of a tube 10) arranged for driving a flexible lance adapted for cleaning the heat exchanger tubes;
a connection body (ref. 44 see fig. 2) adapted to connect the system to the heat exchanger (ref. 12); 
a holder (ref. 54, 56, or 76) for holding the cleaning device; 
a moving system (ref. 42 OR 46 and ref. 50) for selectively moving the holder with respect to the connection body in one of a first direction (rotational around axis 40) and a second direction (linear along axis 52), wherein the second direction has at least a component perpendicular to the first any suitable and/or desirable number of axis or axes of rotation or axis or axes of linear motion…can be utilized”.  Here, one rotation and one linear is clearly contemplated in the singular recitations of “axis”.  Moreover, it being obvious to try.);
a single supporting arm (ref. 48) for supporting the holder (as discussed above, the claims are open-ended, therefore the single arm 48 satisfies the limitation as claimed);
wherein the rotation motor is arranged to rotate the single supporting arm with respect to the connection body (see fig. 2);
wherein the single linear motor is arranged to move the holder in a plane perpendicular to a rotation axis of the single rotation motor (see fig. 2);
whererein the holder is movable along the single supporting arm; or (Examiner notes the latter two elements appear to be recited in the alternative “or”, as such because Hand satisfies the latter recitation, the limitation is met)
wherein the holder is coupled to the single supporting arm (see fig. 2) and the single linear motor is arranged to move the single supporting arm with respect to the connection body (see fig. 2).
Hand does not explicitly disclose the type of cleaning device, specifically, the cleaning device arranged for driving a flexible lance adapted for cleaning the heat exchanger tubes, said cleaning device provided with a frame in which a mechanism for driving the flexible lance is arranged and which mechanism moves the flexible lance in a direction of an outlet opening of the cleaning device; and the single linear motor comprises a rack and pinion assembly, wherein the single supporting arm comprises 
However, WJTA-IMCA Expo Live Demos—Peinemann Equipment discloses it is well-known in the heat exchanger cleaning art by injecting liquid under high pressure (approx.. time 7:07) to provide the cleaning device arranged for driving a flexible lance adapted for cleaning the heat exchanger tubes, said cleaning device provided with a frame in which a mechanism for driving the flexible lance is arranged and which mechanism moves the flexible lance in a direction of an outlet opening of the cleaning device (approx. time 7:07 showing a frame surrounding orange flexible cleaning lance being driven into the tubes); and the single linear motor comprises a rack and pinion assembly, wherein the single supporting arm comprises a wall provided with a plurality of openings defined therein and forming the rack which is engaged by a pinion for moving the holder (approx.. time 7:00 showing a robotic linear movement/degree of freedom achieved by a single linear motor (vertical motor) having a rack and pinion (vertical rack and corresponding pinion) and wall with openings, as claimed).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system of Hand to further including the cleaning tool/device and to form the linear robotic component of the linear motor in the form of a rack and pinion assembly, as shown by WJTA-IMCA Expo Live Demos—Peinemann Equipment, in order to enable high-pressure cleaning of the tube (Hand ¶ [0047]) and to provide a sturdy, well-known implementation of robotic linear movement.
Re claim 6, Hand further discloses wherein the single linear motor is arranged to move the holder in a radial direction with respect to the rotation axis of the single rotation motor (see fig. 2).
Re claims 7 and 30-31
Re claim 8, Hand discloses as shown above, but does not explicitly disclose the rotation motor comprises a removable rotation axle for decoupling the supporting arm and the connection body upon removal of the rotation axle.  However, the simple making of the rotation motor separable and therefore removable to decouple components, as claimed, is prima facie obvious for the purpose of replacement and repair.  See MPEP 2144.04(V)(C) Making Separable.
Re claim 14, Hand does not explicitly disclose the type of motors, however the simple substitution of known pneumatic motors is prima facie obvious (e.g. WJTA-IMCA Expo Live Demos—Peinemann Equipment appears to disclose pneumatic motors, see approx. time 7:00 showing compressed air hoses from a trailer air pump attached to motors on the system), depending on the type of available power, e.g. pneumatic (see prior actions).
Re claims 15 and 20, Hand further discloses a controller for removably controlling at least the single rotation motor and the single linear motor (¶ [0029], [0055] ref. 74); the controller is further for remotely controlling the cleaning device held in the holder (see fig. 2, ¶ [0047]; see also ¶ [0074] remotely).
Re claim 21, WJTA-IMCA Expo Live Demos—Peinemann Equipment discloses wherein a connection body is arranged to be connected to a flange of the heat exchanger (see approx. time 8:22 showing/speaking about a connection body for mounting the system connected to a flange).
Re claim 22, WJTA-IMCA Expo Live Demos—Peinemann Equipment further discloses wherein the holder includes at least one locking device, to removably lock the cleaning device into the holder (approx.. time 8:25 showing locking device).
Re claim 32, Independent claim 32 reads substantively as a subcombination of limitations in claim 22, except as to “a clamp to removably lock the cleaning device onto the holder, wherein the cleaning device coupled to the holder”.  However,  WJTA-IMCA Expo Live Demos—Peinemann .

Claims 2, 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hand in view of WJTA-IMCA Expo Live Demos—Peinemann Equipment, as applied above, and further in view of Mathis (US 2016/0025433).
Re claims 2 and 21, Hand/WJTA-IMCA Expo Live Demos—Peinemann Equipment discloses as shown above and Hand further discloses the system positioned in operable relation to tube sheet in any suitable and/or desirable manner…the manner is not construed as limiting the invention (¶ [0050]), and WJTA-IMCA Expo Live Demos—Peinemann Equipment further discloses a connection body arranged to be connected to a flange of a heat exchanger (see approx. time 8:22), but does not explicitly disclose the connection body including a coupling plate including at least two slots for receiving bolts for coupling to the heat exchanger flange.  
However, Mathis discloses it is known in the heat exchanger cleaning art (abstract) to provide a connection body (ref. 210) arranged to be coupled to a flange (see fig. 2, outer periphery of ref. 202 with mounting holes) of the heat exchanger, the connection body including a coupling plate (see fig. 2, ref. 210 comprising a plate at lower end) including at least two slots (ref. 212, 214) for receiving bolts (¶ [0021] bolts (not shown))  for coupling to the heat exchanger flange. 
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the connection body of Hand/ WJTA-IMCA Expo Live Demos—Peinemann Equipment to further be coupled to a flange of the heat exchanger by bolts through at least two slots of a coupling plate, as taught by Mathis, in order to detachably (Mathis ¶ [0003] heavy rigid) and securely mount a cleaning system to a heat exchanger for cleaning.
Re claim 26, Independent claim 26 reads substantively as a subcombination of limitations rejected above, specifically claim 2, except as to “wherein the single rotation motor is arranged to rotate the single supporting arm with respect to the connection body; and wherein the single linear motor is arranged to move the holder in a plane perpendicular to a rotation axis of the single rotation motor”.  Hand further discloses wherein the single rotation motor is arranged to rotate the single supporting arm with respect to the connection body (see fig. 2); and wherein the single linear motor is arranged to move the holder in a plane perpendicular to a rotation axis of the single rotation motor (see fig. 2).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hand in view of WJTA-IMCA Expo Live Demos—Peinemann Equipment, as applied above, and further in view of Gyzm (US 2015/0068563 A1).
Re claim 11, Hand/WJTA-IMCA Expo Live Demos—Peinemann Equipment, and WJTA-IMCA Expo Live Demos—Peinemann Equipment appears to disclose the holder (approx. time 8:15 triangle shape holder at bottom of the supporting arm appearing to be positionable along the supporting arm, because there appears to be excess supporting arm below the holder lending to conclusion that that holder is simply bolted onto the supporting arm; see also at least three arms appearing to catch the lip of the arm suggesting ability to slide the holder therealong the lip), but does not explicitly disclose wherein the holder is removably coupled to the single supporting arm for moving the holder along a longitudinal axis of the single supporting arm.  
Gyzm is cited for disclosing it is known in the heat exchanger tube cleaning art (abstract, title) to provide multiple mounting structures of a holder on a supporting arm by coupling the holder at different locations of the supporting arm (see fig. 6B ref. 228 at end of ref. 286; see fig. 2 ref. 28 positioned slightly inward of ref. 46).  As such, the removable coupling of the holder to the supporting arm is prima facie obvious for purposes of repositioning as shown in different embodiments of Gyzm.  See MPEP 2144.04(V)(C) Making Separable.  At the time of filing, it would have been obvious to one of ordinary 
Re claim 12, Gyzm further discloses a sleeve (see fig. 6B, central sleeve surrounding ref. 286) for receiving the single supporting arm, wherein the single linear motor (ref. 276 Y actuator) is arranged to move the single supporting arm (ref. 286) within the sleeve.  
Re claim 13, Regarding “wherein the removable rotation axle is coupled to a sleeve for receiving the single supporting arm”, Hand further discloses a coupling on the rotation axle for receiving the single supporting arm (see fig. 2 ref. 48 coupled to component at ref. 49) and Gyzm discloses a sleeve (see fig. 6B central sleeve surrounding ref. 286).  As such, it being obvious in the combination that the rack and pinion-style linear motor may include a sleeve on the removable rotation axle (see discussion to claim 8), as suggested by Gyzm, in order to securely keep the supporting arm in sync with the pinion/motor.

Response to Arguments
Applicant's arguments filed 6/29/20 have been fully considered and are persuasive with respect to the amendments to the rack and pinion assembly and a plurality of openings.  Therefore, the rejection has been withdrawn.  However, upon careful consideration a new grounds of rejection is made above.
In response to Applicant’s arguments as to “a single rotational motor and a single linear motor” (Arguments at p. 11-12), Examiner respectfully notes that claim is open-ended “comprises”, further the limitation at issue is “a moving system for selectively moving the holder with respect to the connection body in one of a first direction and a second direction, … wherein the moving system includes a single exclude additional moving system components.  Applicant must use close-ended language, e.g. “consisting of”, “wherein the single rotation motor and the single linear motor are the only components for moving the holder” or exclusionary language “without any additional motors”.   See MPEP 2111.03(II).
Similar logic as above applies to Applicant’s language as to “a single supporting arm”.  Applicant’s language “single” does not exclude other arms that directly or indirectly support the holder.  Moreover, Examiner notes that as seen in Applicant’s fig. 2, a plurality of various other structures also look like arms.  Applicant may be better served by claiming “directly fixed” or “directly connected”, if Applicant believes patentability lies in omission of one degree of freedom in a robotic movement system as compared to Hand.  Examiner also heavily highlights CN 100500308 C cited in the conclusion as relevant art, showing a two-degree of freedom, linear and rotational, moving system.

    PNG
    media_image1.png
    772
    592
    media_image1.png
    Greyscale

In response to Applicant’s arguments as to the purpose of Hand (Arguments at p. 13), Examiner respectfully disagrees.  Hand discloses clearly discloses a cleaning device (Hand ¶ [0047] “this is not construed as limiting the invention since it is envisioned that the present invention can also be utilized in connection with, without limitation,… a tool for cleaning the interior of a tube 10, … and/or any other tool that can work on a tube 10. Herein, “work” or “working” on a tube 10 means any act or action that can be performed on a tube 10 including, without limitation, … cleaning, and the like.  As shown in the rejection above, Mathis discloses exactly such a “tool for cleaning” that could obviously be mounted to the robotic moving system holder.
In response to Applicant’s arguments as to the mounting position of the connection body, specifically, the assertion that “Hand and Mathis are incompatible” (Arguments at p. 13-14), Examiner respectfully disagrees.  To the extent the arguments to Mathis are relevant to the newly applied art positioned on or in operable relation to tube 12 is not to be construed as limiting the invention” (¶ [0050]).  As such, it is clear the combination does not rely on the literal bodily incorporation of all Mathis’ connection body/flange mounting structure but simply the location and corresponding plate design that enables mounting to a flange.  One of ordinary skill in the art would find it a simple engineering expedient to simply move the position of the connection body of Hand to the flange, utilizing well-known mechanical coupling components, as shown by Mathis.  See MPEP 2144.04(VI)(C) Rearrangement of Parts.  Applicant’s focus on Mathis is unfounded, where one of ordinary skill in the art would not look or care about the rails when considering the connection body mounting.  Further, where Hand clearly requires only one connection body.  The difference between Hand and Applicant’s invention being solely in the details of how the cleaning system may be mounted on a flange (among other “positioned operable relations”).  Mathis teaches such.
Applicant’s additional arguments as to Mathis (arguments at p. 14-15), are confusing or are arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  
Similarly, in response to Applicant’s arguments as to Gzym, Applicant’s arguments are against the references individually (see above).  Here, the primary reference Hand teaches a single insertable tool holder (Hand fig. 2 single inserted eddy current probe 58) and it would similarly be expected as such for a similar tool for cleaning.  Moreover, there being minimal difficulty to one of ordinary skill in the art adapting the system, it being simply the omission of one lance, if, as purported by Applicant, two would not work with the coordinate system.  See MPEP 2144.04(II) Omission of an Element and Its Function if the Function of the Element Is Not Desired (i.e. parallel cleaning).  Moreover, Mathis discloses a single lance (see fig. 1 ¶ [0019] one
Applicant’s citation as to Mathis teaching away from Hand (Arguments at p. 17) is self-contradicting.  Applicant’s quote clearly includes “one or more flexible tube cleaning lances” which is clearly the system contemplated by the primary reference Hand (see Hand fig. 2 single eddy current probe 58 for inserting into a tube).  Applicant improperly attempts to deny combination with a broad range of highly relevant tube cleaning prior art on the sole basis the reference may suggest multiple lances, despite the references containing highly relevant elements (e.g. robotics), wholly unrelated to the specific number of lances, of interest to the inventor or one of ordinary skill in the art at the time of filing designing a tube cleaning system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-9605915-B2 note movable holder.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711


/KEVIN G LEE/
Examiner, Art Unit 1711